--------------------------------------------------------------------------------

EXHIBIT 10.79


EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is dated as of October 22, 2010,
and is made by and among Avatar Holdings Inc. (“Avatar”), Avatar Properties
Inc., a wholly owned subsidiary of Avatar (the “Company”), and Carl Mulac
(“Executive”).


WHEREAS, Avatar desires to employ Executive as its Executive Vice President and
as President of the Company, and Executive desires to be so employed, on the
terms and conditions set forth herein.


NOW, THEREFORE, Avatar, Executive and the Company hereby agree as follows:


1.             Employment. Subject to the consummation of the transactions
contemplated by the Master Transaction Agreement among Avatar Properties Inc.,
Terra West Communities LLC, JEN JCH, LLC, Joseph Carl Mulac, Stephen Adams, Sun
Terra Communities, LLC, Avatar Holdings Inc. and JEN Partners LLC (the
“Transaction” and, the closing date of the Transaction, the “Closing”), and
otherwise subject to the terms and conditions of this Agreement, Avatar hereby
agrees to employ Executive as its Executive Vice President and the Company
hereby agrees to employ Executive as its President, in each case as of the
Closing, and Executive hereby accepts employment with Avatar and the Company as
of such date.


2.             Term; Position and Responsibilities.


(a)            Term. Avatar and the Company shall employ Executive hereunder for
a term commencing as of the Closing (the “Start Date”) and ending on December
31, 2012 (the “Initial Term”). The term of Executive’s employment under this
Agreement will automatically renew on January 1 of each year following the
Initial Term for additional one-year terms (each, a “Renewal Term”). The Initial
Term and all Renewal Terms are collectively referred to as the “Term,” and the
Term shall continue as described in the preceding sentences unless (i) Avatar or
the Company, on the one hand, or Executive, on the other hand, gives written
notice of non-renewal to the other at least 90 days before the expiration of the
Initial Term or any Renewal Term or (ii) Executive’s employment is terminated as
herein provided.


(b)            Position and Responsibilities. During the Term, Executive shall
serve as Executive Vice President of Avatar and as President of the Company.
Executive shall have such duties and responsibilities as are customarily
assigned to individuals serving in such positions, and such other duties
consistent with Executive’s position as the Chief Executive Officer of Avatar
(the “CEO”) or the Board of Directors of Avatar (the “Board”) may specify from
time to time. Executive shall devote all of his skill, knowledge and business
time to the performance of such duties and responsibilities, except for time
spent performing services for any charitable, religious or community
organizations, so long as such services do not materially interfere with the
performance of Executive’s duties hereunder.


3.             Compensation.


(a)            Base Salary. During the Term, the Company shall pay Executive a
base salary of $300,000, which shall be paid in periodic installments on the
Company’s regular payroll dates (“Base Salary”).

 
 

--------------------------------------------------------------------------------

 


(b)            Annual Target Bonus. For each fiscal year of the Company that
ends during the Term, Executive shall be eligible to receive a bonus, which
shall be targeted at 100% of Base Salary (the “Target Bonus”). The actual amount
of Executive’s bonus, as determined under this Section 3(b), shall depend upon
the level of “Performance Targets” achieved by the Company. “Performance
Targets” means the objective performance goals (which determine 75% of the
bonus) and subjective performance goals (which determine 25% of the bonus) that
are established by the Compensation Committee of the Board, and are approved by
the Board, on or before the end of the first quarter of the calendar year to
which such Performance Targets relate. With respect to the determination of the
bonus under this Section 3(b): (i) if 100% of the Performance Targets are
achieved in a given year, Executive will be paid a bonus equal to the Target
Bonus; (ii) if the Company’s achievement of the objective performance goals for
the applicable year is greater than or less than 100% of the objective portion
of the Performance Targets, the portion of the bonus determined by reference to
such objective performance goals shall be calculated by mathematical
interpolation (provided, however, that the Compensation Committee may determine
a maximum level of objective performance goals, above which no additional bonus
will be paid, and a minimum level of objective performance goals, below which no
portion of the bonus attributable to objective performance goals will be paid);
and (iii) the portion of the bonus determined by reference to the subjective
performance goals shall be determined by the Compensation Committee and approved
by the Board in its sole discretion. Any bonus that becomes payable pursuant to
this Section 3(b) (“Bonus”) shall be paid to Executive as soon as reasonably
practicable following the determination of whether the Performance Targets for
the applicable fiscal year have been achieved and its calculation of the Bonus
for such applicable fiscal year. Notwithstanding anything to the contrary
contained in this Agreement or any applicable bonus plan, program or
arrangement, Executive shall be eligible to receive any such Bonus only if
Executive is employed on the date bonuses are paid to employees of the Company
generally. For calendar year 2010, Executive’s Bonus shall be $150,000 (the
“2010 Guaranteed Bonus”), which shall be paid no later than December 31, 2010.


4.             Equity.


(a)            Grant of Restricted Stock. Effective as of the Start Date, the
Company shall grant to Executive an award of 180,000 restricted shares (the
“Restricted Stock Award”) of Avatar common stock (“Common Stock”), subject to
the approval of the Board and such other approvals as the Board may deem
necessary or required for such grant. The Restricted Stock Award shall be
governed by the Avatar Holdings Inc. Amended and Restated 1997 Incentive and
Capital Accumulation Plan (2005 Restatement) (the “CAP Plan”), the award
agreement that Avatar and Executive shall enter into as of the Grant Date (the
“Award Agreement”), this Section 4, and Section 7(f) below. The Restricted Stock
Award shall vest as follows:


(i)             thirty-six thousand (36,000) shares (the “Time-Based Award”)
shall vest, and all restrictions on such vested shares shall lapse, as follows:
(A) 9,000 shares on December 31, 2011, (B) 9,000 shares on December 31, 2012,
(C) 9,000 shares on December 31, 2013, and (D) 9,000 shares on December 31,
2014, so long as, in each case, Executive remains continuously employed through
each applicable December 31; and


(ii)            one hundred forty-four thousand (144,000) shares (the
“Performance-Based Award”) shall vest, and all restrictions on such vested
shares shall lapse, as follows: (A) 20% will vest on the December 31 of the year
in which Avatar’s share price equals or exceeds $25 for 20 trading days out of
any consecutive 30-day period; (B) 20% will vest on the December 31 of the year
in which Avatar’s share price equals or exceeds $30 for 20 trading days out of
any consecutive 30-day period; (C) 30% will vest on the December 31 of the year
in which Avatar’s share price equals or exceeds $35 for 20 trading days out of
any consecutive 30-day period; and (D) 30% will vest on the December 31 of the
year in which Avatar’s share price equals or exceeds $40 for 20 trading days out
of any consecutive 30-day period, so long as, in each case, Executive remains
continuously employed through each applicable December 31; provided, however,
that (x) with respect to the first two tranches of the Performance-Based Award
(i.e., the awards described in clauses (A) and (B)), no portion shall vest
beyond December 31, 2014; and (y) with respect to the second two tranches of the
Performance-Based Award (i.e., the awards described in clauses (C) and (D)), no
portion shall vest beyond December 31, 2015.

 
2

--------------------------------------------------------------------------------

 


(b)            Minimum Shareholding. Executive shall be required at all times to
hold a number of vested shares of Common Stock having a fair market value equal
to or greater than three times his Base Salary (the “Minimum Shareholding
Requirement”); provided, however, that the Minimum Shareholding Requirement
shall not be in effect until the first time that Executive holds shares having
such a fair market value (i.e., when a sufficient number of shares of the
Restricted Stock Award have vested (together with any shares that he purchases)
such that he owns shares having a fair market value equal to or greater than
three times his Base Salary). Prior to exceeding the threshold, Executive may
not sell or otherwise dispose of any shares of Common Stock, and any such sale
or other disposition of his shares of Common Stock shall be null and void. In
addition, once Executive is required to maintain the Minimum Shareholding
Requirement, the portion of any sale or other disposition of his shares of
Common Stock that would result in Executive falling below the Minimum
Shareholding Requirement shall be null and void. Executive hereby acknowledges
and agrees that he shall promptly execute any reasonable documentation required
by the Company to establish that he is subject to the Shareholding Requirement.
Notwithstanding anything to the contrary elsewhere, it shall not be a violation
of this Section 4(b) for Executive to sell shares of Common Stock (including
where the Company withholds a sufficient number of shares of Common Stock upon
the vesting of any equity award) to pay any tax liability resulting from the
vesting of any equity award, including but not limited to the Restricted Stock
Award.


(c)            Change in Control. Notwithstanding anything to the contrary in
the CAP Plan, in the event a Change in Control (as defined in the CAP Plan)
occurs during the Term or within 120 days following the termination of
Executive’s employment for any reason other than by the Company for Cause or by
Executive without Good Reason (each as defined below), (i) the Time-Based Award
shall vest in full as of the date of the Change in Control, and (ii) the
Performance-Based Award shall vest as of the date of the Change in Control, but
only to the extent the applicable provisions of Section 4(a)(ii) above were
satisfied prior to, or in connection with, the Change in Control. The Company
acknowledges and agrees that, for purposes of clause (ii) of this Section 4(c),
if the purchase price per share of Common Stock (or the fair market value of a
share of Common Stock, where a determination of the valuation of a share would
be required) in connection with any Change in Control is equal to or greater
than any of the prices set forth in the applicable provisions of Section
4(a)(ii) above, regardless whether such price has been maintained for the
requisite time period prior to the Change in Control, then such applicable
portions of the Performance-Based Award shall be deemed to have vested as of the
date of such Change in Control.

 
3

--------------------------------------------------------------------------------

 


5.             Employee Benefits. During the Term, Executive and his eligible
dependents shall be entitled to participate in all employee benefit plans and
arrangements for executive officers, on terms and conditions set forth in such
programs and plans, as may be amended from time to time (the “Benefits Plans”).


6.             Expenses; Vacation


(a)            Business Travel, Lodging, etc. The Company shall reimburse
Executive for reasonable travel, lodging, meal and other reasonable expenses
incurred by Executive in connection with the performance of services hereunder
upon submission of evidence, satisfactory to the Company, of the incurrence and
purpose of each such expense and otherwise in accordance with the Company’s
expense substantiation policy applicable to its employees as in effect from time
to time.


(b)            Vacation. During the Term, Executive shall be entitled 20
business days of paid vacation days per calendar year, without carryover
accumulation, which shall accrue in equal installments on a monthly basis.


(c)            Attorney’s Fees. The Company shall pay or reimburse Executive for
all attorneys’ fees and other charges of counsel reasonably incurred by him in
connection with the negotiation and execution of this Agreement, within 30 days
following the presentation of appropriate supporting documentation and in
accordance with the expense reimbursement policy of the Company.


7.             Termination of Employment


(a)            Termination Due to Death or Disability. Executive’s employment
hereunder shall terminate upon Executive’s death and may be terminated by Avatar
due to Executive’s Disability. For purposes of this Agreement, “Disability”
shall mean a physical or mental disability that prevents the performance by
Executive of Executive’s duties under this Agreement for a continuous period of
90 days or longer, or for 180 days or more in any 12-month period.


(b)            Termination by the Company. Avatar may terminate Executive’s
employment with or without Cause. For purposes of this Agreement, “Cause” shall
mean Executive’s (i) failure to perform his material duties for Avatar or the
Company, which failure remains uncured for 30 days after he receives written
notice from Avatar or the Company demanding cure; (ii) willful misconduct or
gross neglect in the performance of his duties, or willful failure to abide by
good faith business-related instructions of the Board; (iii) breach of any
material provision of this Agreement, which breach remains uncured for 30 days
after he receives written notice from Avatar or the Company demanding cure; (iv)
conviction of, or entering a plea of guilty or nolo contendere to, (A) a felony
or any misdemeanor or other crime involving fraud, embezzlement, theft,
dishonesty or moral turpitude or (B) any crime, which conviction or plea results
in a material adverse effect on Avatar or any of its subsidiaries; (v)
commission of fraud or embezzlement by against Avatar or the Company; (vi)
engaging in conduct which is materially injurious to the business or reputation
of Avatar or the Company, including but not limited to any violation of Avatar’s
or the Company’s material policies generally applicable to all executive
officers (including but not limited to the Code of Conduct, Code of Ethics,
policies relating to compliance with applicable securities laws, policies
relating to conduct in the workplace (e.g., sexual harassment, etc.)).

 
4

--------------------------------------------------------------------------------

 


(c)            Termination by Executive. Executive may terminate Executive’s
employment with or without Good Reason. For purposes of this Agreement, “Good
Reason” shall mean (i) any material diminution in Executive’s Base Salary,
Target Bonus, or duties and responsibilities; or (ii) a breach by Avatar or the
Company of any material provision of this Agreement; provided, however, that in
order to terminate his employment for Good Reason based on any such event or
events, Executive must (x) give notice to Avatar within 60 days of the
occurrence of the event giving rise to Good Reason, (y) provide Avatar or the
Company with 30 days to cure such event, and (z) terminate his employment within
30 days following the end of such cure period if neither Avatar nor the Company
has not cured such event.


(d)            Notice of Termination. Any termination of Executive’s employment
(other than in the event of Executive’s death) by one party shall be
communicated by a written Notice of Termination addressed to the other party. A
“Notice of Termination” shall mean a notice stating that Executive’s employment
with the Company has been or will be terminated and, with respect to a notice
given by the Company, the specific provisions of this Section 7 under which such
termination is being effected.


(e)            Date of Termination. As used in this Agreement, the term “Date of
Termination” shall mean (i) if Executive’s employment is terminated by
Executive’s death, the date of Executive’s death; (ii) if Executive’s employment
is terminated by Avatar for Cause, the date on which the Notice of Termination
is given; and (iii) if Executive’s employment is terminated for any other
reason, the date of termination set forth in the Notice of Termination (which
shall not be more than 30 days after the date of such notice).


(f)            Payments Upon Certain Terminations.


(i)             Termination by Avatar Without Cause or by Executive for Good
Reason. If the Executive’s employment is terminated by Avatar without Cause or
by Executive with Good Reason, Executive shall be entitled to: (A) any accrued
and unpaid Base Salary and vacation earned through the Date of Termination (the
“Accrued Obligations”); (B) provided that Executive executes and delivers (and
does not revoke) a general release of all claims against Avatar and the Company
in form and substance reasonably satisfactory to Avatar (a “Release”), (x) an
amount equal to the Base Salary that Executive would have been paid from the
Date of Termination through the end of the then-applicable Term (or, if greater,
an amount equal to his annual Base Salary), which shall be paid in equal
installments on the Company’s regular payroll dates over the period commencing
on the first payroll date following the effective date of the Release and ending
on the date that is six months thereafter, and (y) continued coverage under the
Benefits Plans for a number of months equal to the number of months between the
Date of Termination and the end of the then-applicable Term (or, if longer, for
12 months), on terms and conditions set forth in such plans (as may be amended
from time to time); and (C) provided that Executive executes and delivers (and
does not revoke) the Release: (x) a number of shares of restricted stock subject
to the Time-Based Award will vest as of the Date of Termination, such number to
be equal to (I) the number of shares subject to the Time-Based Award that would
have vested on December 31 of the year in which his termination occurs,
multiplied by (II) a fraction, the numerator of which is equal to the number of
days Executive worked in such year and and the denominator of which is 365; and
(y) a number of shares of restricted stock subject to the Performance-Based
Award will vest as of the Date of Termination, such number to be equal to the
number of shares subject to the Performance-Based Award that would have vested
on December 31 of the year in which his termination occurs (because some or all
of the provisions of Section 4(a)(ii) above were satisfied prior to the
termination of Executive’s employment).

 
5

--------------------------------------------------------------------------------

 
 
(ii)            Termination For Any Other Reason. If Executive’s employment is
terminated for any reason other than those specified in Section 7(f)(i), the
Company shall pay Executive the Accrued Obligations.


(g)            Resignation Upon Termination. Effective as of any Date of
Termination or otherwise as of the date of Executive’s termination of employment
with Avatar and the Company, Executive shall resign, in writing, from all
positions then held by Executive with Avatar and the Company and its affiliates
unless otherwise requested by Avatar or the Company.


8.             Restrictive Covenants


(a)            Unauthorized Disclosure. During the Term and following any
termination thereof, without the prior written consent of the Company, except to
the extent required by an order of a court having competent jurisdiction or
under subpoena from an appropriate government agency, in which event Executive
shall use his best efforts to consult with the Company prior to responding to
any such order or subpoena, and except as required in performance of Executive’s
duties hereunder, Executive shall not disclose any confidential or proprietary
trade secrets, customer lists, drawings, designs, marketing plans, management
organization information (including, but not limited to, data and other
information relating to members of the Board, Avatar or the Company or any of
their affiliates or to the management of Avatar or the Company or any of their
affiliates), operating policies or manuals, business plans, financial records,
or other financial, commercial, business or technical information (i) relating
to Avatar or the Company or any of their affiliates; or (ii) that Avatar or the
Company or any of their affiliates may receive belonging to customers or others
who do business with Avatar or the Company or any of their affiliates
(collectively, “Confidential Information”) to any third Person (as defined
below) unless such Confidential Information has been previously disclosed to the
public generally or is in the public domain, in each case, other than by reason
of Executive’s breach of this Section 8(a).


(b)            Non-Competition. During the period beginning on the date hereof
and ending at on the date that is six months after the Date of Termination (the
“Restriction Period”), Executive shall not, directly or indirectly, own any
interest in, operate, join, control or participate as a partner, shareholder,
member, director, manager, officer, or agent of, enter into the employment of,
act as a consultant to, or perform any services for any entity that is in
competition with the business of Avatar or the Company or any of their
affiliates within 100 miles of any jurisdiction in which Avatar or the Company
or any of their affiliates is engaged, or in which any of the foregoing has
documented plans to become engaged of which Executive has knowledge at the time
of Executive’s termination of employment; provided, however, that it shall not
be a violation of this Section 8(b) if the Executive owns less than 5% (as a
passive investment) in any public company.

 
6

--------------------------------------------------------------------------------

 


(c)            Non-Solicitation of Employees. During the Restriction Period,
Executive shall not, directly or indirectly, for Executive’s own account or for
the account of any other natural person, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity (each, a “Person”) in any jurisdiction in which Avatar or the
Company or any of their affiliates has commenced or has made plans to commence
operations during the Term, (i) solicit for employment, employ or otherwise
interfere with the relationship of Avatar or the Company or any of their
affiliates with any natural person throughout the world who is or was employed
by or otherwise engaged to perform services for Avatar or the Company or any of
their affiliates at any time during the Term; or (ii) induce any employee of
Avatar or the Company or any of their affiliates to engage in any activity which
Executive is prohibited from engaging in under any of this Section 8 or to
terminate such employee’s employment with Avatar or the Company or such
affiliate.


(d)            Non-Solicitation of Business Relationships. During the
Restriction Period, Executive shall not, directly or indirectly, for Executive’s
own account or for the account of any other Person, in any jurisdiction in which
Avatar or the Company or any of their affiliates has commenced or made plans to
commence operations, solicit, interfere with, or otherwise attempt to establish
any business relationship of a nature that is competitive with the business or
relationship of Avatar or the Company or any of their affiliates with any Person
throughout the world which is or was a customer, client, distributor, supplier
or vendor of Avatar or the Company or any of their affiliates at any time during
the Term.


(e)            Nondisparagement. Executive agrees that he not, directly or
indirectly, engage in any conduct or make any statement disparaging or
criticizing in any way Avatar or the Company or any of their affiliates, or any
of their personnel, nor shall he, directly or indirectly, engage in any other
conduct or make any other statement that could be reasonably expected to impair
the goodwill of Avatar or the Company or any of their affiliates, or the
reputation of Avatar or the Company or any of their affiliates, in each case,
except to the extent required by law, and then only after consultation with
Avatar and the Company to the extent possible, or to enforce the terms of this
Agreement.


(f)            Return of Documents. In the event of the termination of
Executive’s employment, Executive shall deliver to the Company (i) all property
of Avatar and the Company and any of their affiliates then in Executive’s
possession; and (ii) all documents and data of any nature and in whatever medium
of Avatar and the Company and any of their affiliates, and Executive shall not
take with Executive any such property, documents or data or any reproduction
thereof, or any documents containing or pertaining to any Confidential
Information.


(g)            Confidentiality of Agreement. The parties to this Agreement agree
not to disclose its terms to any Person, other than their attorneys,
accountants, financial advisors or, in Executive’s case, members of Executive’s
immediate family or, in Avatar’s or the Company’s case, for any reasonable
purpose that is reasonably related to its business operations; provided, that
this Section 8(h) shall not be construed to prohibit any disclosure required by
law or in any proceeding to enforce the terms and conditions of this Agreement.

 
7

--------------------------------------------------------------------------------

 


(h)            Cooperation. Executive agrees that at all times following the
termination of his employment, he will cooperate in all reasonable respects with
Avatar and the Company and their affiliates in connection with any and all
existing or future litigation, actions or proceedings (whether civil, criminal,
administrative, regulatory or otherwise) brought by or against Avatar or the
Company or any of their affiliates, to the extent Avatar or the Company
reasonably deems Executive’s cooperation necessary. The Company shall reimburse
Executive for all reasonable out-of-pocket expenses incurred by Executive as a
result of such cooperation.


9.             Certain Acknowledgments; Injunctive Relief with Respect to
Covenants; Company Non-Disparagement.


(a)            Certain Acknowledgements. Executive acknowledges and agrees that
Executive will have a prominent role in the development of the goodwill of
Avatar and the Company and their affiliates, and has and will establish and
develop relations and contacts with the principal business relationships of
Avatar and the Company and their affiliates in the United States of America and
the rest of the world, all of which constitute valuable goodwill of, and could
be used by Executive to compete unfairly with, Avatar or the Company or such
affiliates and that (i) in the course of Executive’s employment with Avatar and
the Company, Executive will obtain confidential and proprietary information and
trade secrets concerning the business and operations of Avatar and the Company
and their affiliates in the United States of America and the rest of the world
that could be used to compete unfairly with Avatar and the Company and their
affiliates; (ii) the covenants and restrictions contained in Section 8 are
intended to protect the legitimate interests of Avatar and the Company and their
affiliates in their respective goodwill, trade secrets and other confidential
and proprietary information; and (iii) Executive desires to be bound by such
covenants and restrictions.


(b)            Injunctive Relief. Executive acknowledges and agrees that the
covenants, obligations and agreements of Executive contained in Section 8 relate
to special, unique and extraordinary matters and that a violation of any of the
terms of such covenants, obligations or agreements will cause Avatar and the
Company and their affiliates irreparable injury for which adequate remedies are
not available at law. Therefore, Executive agrees that Avatar and the Company
shall be entitled to an injunction, restraining order or such other equitable
relief (without the requirement to post bond) to restrain Executive from
committing any violation of such covenants, obligations or agreements. These
injunctive remedies are cumulative and in addition to any other rights and
remedies Avatar or the Company may have.


(c)            Nondisparagement. The Company agrees that it shall not, directly
or indirectly, engage in any conduct or make any statement disparaging or
criticizing Executive in any way, nor shall it engage in any other conduct or
make any other statement that could be reasonably expected to impair Executive’s
goodwill or reputation, except to the extent required by law, and then only
after consultation with Executive to the extent possible, or to enforce the
terms of this Agreement.


10.           Tax Matters.

 
8

--------------------------------------------------------------------------------

 


(a)            Tax Withholding. All taxable compensation payable to Executive
pursuant to this Agreement shall be subject to any applicable withholding taxes
and such other taxes as are required under Federal law or the law of any state
or governmental body to be collected with respect to compensation paid by Avatar
or the Company to Executive.


(b)            Section 409A. The intent of the parties is that payments and
benefits under this Agreement comply with section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), to the extent subject thereto, and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, Executive shall not be considered to
have terminated employment with Avatar or the Company for purposes of any
payments under this Agreement which are subject to section 409A of the Code
until the Executive has incurred a “separation from service” from Avatar and the
Company within the meaning of section 409A of the Code. Each amount to be paid
or benefit to be provided under this Agreement shall be construed as a separate
identified payment for purposes of section 409A of the Code. Without limiting
the foregoing and notwithstanding anything contained herein to the contrary, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following an Executive’s separation from service
shall instead be paid on the first business day after the date that is six
months following the Executive’s separation from service (or, if earlier, the
Executive’s date of death). To the extent required to avoid an accelerated or
additional tax under section 409A of the Code, amounts reimbursable to Executive
under this Agreement shall be paid to Executive on or before the last day of the
year following the year in which the expense was incurred and the amount of
expenses eligible for reimbursement (and in kind benefits provided to Executive)
during one year may not affect amounts reimbursable or provided in any
subsequent year. Neither Avatar nor the Company makes any representation that
any or all of the payments described in this Agreement will be exempt from or
comply with section 409A of the Code and makes no undertaking to preclude
section 409A of the Code from applying to any such payment.


(c)            Section 280G. Notwithstanding anything in this Agreement to the
contrary, in the event that any payment or benefit received or to be received by
Executive (including any payment or benefit received in connection with a
“Change in Control” (as defined in the Plan) or the termination of Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement) (all such payments and benefits being hereinafter
referred to as the “Total Payments”) would not be deductible (in whole or part)
by Avatar or the Company as a result of section 280G of the Code, then, to the
extent necessary to make the maximum amount of the Total Payments deductible,
the portion of the Total Payments that do not constitute deferred compensation
within the meaning of section 409A of the Code shall first be reduced (if
necessary, to zero), and all other Total Payments shall thereafter be reduced
(if necessary, to zero), with cash payments being reduced before non-cash
payments, and payments to be paid last being reduced first; provided, however,
that such reduction shall only be made if (i) the amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments) is greater than or equal to (ii)
the amount of such Total Payments without such reduction (but after subtracting
the net amount of federal, state and local income taxes on such Total Payments
and the amount of the excise tax imposed under section 4999 of the Code on such
unreduced Total Payments).

 
9

--------------------------------------------------------------------------------

 


11.           Entire Agreement. This Agreement constitutes the entire agreement
between Avatar and the Company and Executive with respect to the subject matter
hereof, and supersedes all undertakings and agreements, whether oral or in
writing, previously entered into by Avatar or the Company and Executive with
respect thereto. All prior correspondence and proposals (including, but not
limited to, summaries of proposed terms) and all prior offer letters, promises,
representations, understandings, arrangements and agreements relating to such
subject matter (including, but not limited to, those made to or with Executive
by any other person) are merged herein and superseded hereby.


12.           General Provisions


(a)            Binding Effect; Assignment. This Agreement shall be binding on
and inure to the benefit of Avatar and the Company and its respective successors
and permitted assigns. This Agreement shall also be binding on and inure to the
benefit of Executive and Executive’s heirs, executors, administrators and legal
representatives. This Agreement shall not be assignable by any party hereto
without the prior written consent of the other parties hereto, except as
provided pursuant to this Section 12(a). Avatar or the Company may effect such
an assignment without prior written approval of Executive upon the transfer of
all or substantially all of its business and/or assets (by whatever means).


(b)            Indemnification; D&O Insurance. Executive shall be indemnified
and held harmless (including the advancement of attorneys’ fees) to the fullest
extent permitted or authorized by the Company’s by-laws or other applicable
plan, program, agreement or arrangement of the Company. The rights conferred in
this Section 12(b) shall continue as to Executive even if he ceases to be a
director or officer of the Company and shall inure to the benefit of Executor’s
heirs, executors and administrators. The Company shall also provide Executive
with coverage under its directors’ and officers’ liability insurance policy (or
policies) to the same extent provided to its other senior executive officers
generally.


(c)            Governing Law; Waiver of Jury Trial.


(i)            Governing Law; Consent to Jurisdiction. This Agreement shall be
governed in all respects, including as to interpretation, substantive effect and
enforceability, by the internal laws of the State of New York, without regard to
conflicts of laws provisions thereof that would require application to the laws
of another jurisdiction other than those that mandatorily apply. Each party
hereby irrevocably submits to the jurisdiction of the courts of the State of New
York and the federal courts of the United States of America located in New York,
NY, solely in respect of the interpretation and enforcement of the provisions of
this Agreement and in respect of the transactions contemplated hereby. Each
party hereby waives and agrees not to assert, as a defense in any action, suit
or proceeding for the interpretation and enforcement hereof, or in respect of
any such transaction, that such action, suit or proceeding may not be brought or
is not maintainable in such courts or that the venue thereof may not be
appropriate or that this Agreement may not be enforced in or by such courts.
Each party hereby consents to and grants any such court jurisdiction over the
person of such parties and over the subject matter of any such dispute and agree
that the mailing of process or other papers in connection with any such action
or proceeding in the manner provided in Section 12(d) or in such other manner as
may be permitted by law, shall be valid and sufficient service thereof.

 
10

--------------------------------------------------------------------------------

 


(ii)            Waiver of Jury Trial. Each party acknowledges and agrees that
any controversy which may arise under this Agreement is likely to involve
complicated and difficult issues, and therefore each party hereby irrevocably
and unconditionally waives any right such party may have to a trial by jury in
respect of any litigation directly or indirectly arising out of or relating to
this Agreement, or the breach, termination or validity of this Agreement, or the
transactions contemplated by this Agreement. Each party certifies and
acknowledges that (A) no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver; (B) each such party
understands and has considered the implications of this waiver; (C) each such
party makes this waiver voluntarily; and (D) each such party has been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications in this Section 12(b)(ii).


(d)            Amendments; Waiver. No provision of this Agreement may be
modified, waived or discharged unless such modification, waiver or discharge is
approved by a Person authorized by Avatar or the Company and is agreed to in
writing by Executive and, in the case of any such modification, waiver or
discharge affecting the rights or obligations of Avatar or the Company, is
approved by a Person authorized thereby. No waiver by any party hereto at any
time of any breach by any other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No waiver of any provision of this
Agreement shall be implied from any course of dealing between or among the
parties hereto or from any failure by any party hereto to assert its rights
hereunder on any occasion or series of occasions.


(e)            Notices. Any notice or other communication required or permitted
to be delivered under this Agreement shall be (i) in writing; (ii) delivered
personally, by facsimile, by electronic mail, by courier service or by certified
or registered mail, first class postage prepaid and return receipt requested;
(iii) deemed to have been received on the date of delivery or, if so mailed, on
the third business day after the mailing thereof; and (iv) addressed to the
party at the address the Company has on file (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof).


(f)            Survival. Avatar, the Company and Executive hereby agree that the
applicable provisions of this Agreement shall survive the expiration of the Term
in accordance with their terms.


(g)            Further Assurances. Each party hereto agrees with the other party
hereto that it will cooperate with such other party and will execute and
deliver, or cause to be executed and delivered, all such other instruments and
documents, and will take such other actions, as such other parties may
reasonably request from time to time to effectuate the provisions and purpose of
this Agreement.

 
11

--------------------------------------------------------------------------------

 


(h)            Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. The parties hereto agree to accept a
signed facsimile copy of this Agreement as a fully binding original.


(i)            Headings. The section and other headings contained in this
Agreement are for the convenience of the parties only and are not intended to be
a part hereof or to affect the meaning or interpretation hereof.


IN WITNESS WHEREOF, Avatar and the Company each has duly executed this Agreement
by its authorized representative, and Executive has hereunto set Executive’s
hand, in each case effective as of the date first above written.



 
AVATAR PROPERTIES INC.
       
By:
/s/ Patricia K. Fletcher
 
Name: 
Patricia Kimball Fletcher
 
Title:
Executive Vice President
       
AVATAR HOLDINGS INC.
       
By:
/s/ Patricia K. Fletcher
 
Name: 
Patricia Kimball Fletcher
 
Title:
Executive Vice President
       
/s/ Carl Mulac
 
CARL MULAC

 
 
12

--------------------------------------------------------------------------------